Case 4:17-cv-00551-ALM-KPJ Document 31 Filed 10/05/20 Page 1 of 12 PageID #: 260




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


 JOHAN A. RAMIREZ-IBANEZ, #23370-078 §
                                     §
 VS.                                 §                           CIVIL ACTION NO. 4:17cv551
                                     §                      CRIMINAL ACTION NO. 4:13cr288(1)
 UNITED STATES OF AMERICA            §

                           MEMORANDUM OPINION AND ORDER

        Pending before the Court is pro se Movant Johan Andres Ramirez-Ibanez’s motion to vacate,

 set aside, or correct sentence pursuant to 28 U.S.C. § 2255. After careful consideration and for the

 reasons stated below, the Court will deny the motion.

                                         I. BACKGROUND

        On July 19, 2016, the Court sentenced Movant to135 months’ imprisonment after Movant

 pled guilty pursuant to a binding Rule 11( c) (1)( C) plea agreement to conspiracy to commit

 international money laundering, in violation of 21 U.S.C. § 1956. Movant did not file an appeal, but

 filed the instant § 2255 motion on August 2, 2017, the date he states he placed it in the prison mail

 system. Spotville v. Cain, 149 F.3d 374, 377 (5th Cir. 1998). In his motion, Movant claims he is

 entitled to relief based on numerous ineffective assistance of counsel claims. The Government filed

 a response, asserting Movant is entitled to no relief.

                    II. STANDARD FOR SECTION 2255 PROCEEDINGS

        As a preliminary matter, it should be noted that a § 2255 motion is “fundamentally different

 from a direct appeal.” United States v. Drobny, 955 F.2d 990, 994 (5th Cir. 1992). A movant in a

 § 2255 proceeding may not bring a broad-based attack challenging the legality of the conviction.



                                                   1
Case 4:17-cv-00551-ALM-KPJ Document 31 Filed 10/05/20 Page 2 of 12 PageID #: 261




 The range of claims that may be raised in a § 2255 proceeding is narrow. A “distinction must be

 drawn between constitutional or jurisdictional errors on the one hand, and mere errors of law on the

 other.” United States v. Pierce, 959 F.2d 1297, 1300-01 (5th Cir. 1992). A collateral attack is

 limited to alleging errors of “constitutional or jurisdictional magnitude.” United States v. Shaid, 937

 F.2d 228, 232 (5th Cir. 1991).

                 III. MOVANT’S GUILTY PLEA AND PROCEDURAL BAR

         Movant pled guilty pursuant to an 11( c)(1)( C) written plea agreement. Because Movant

 raises issues that are barred from collateral review pursuant to his guilty plea waiver, the Court first

 examines the record to determine whether Movant knowingly and voluntarily pled guilty. The Fifth

 Circuit upholds the informed and voluntary waivers of post-conviction relief. United States v.

 Wilkes, 20 F.3d 651, 653 (5th Cir. 1994).

         In his plea agreement, Movant waived his rights to plead not guilty, to be tried by a jury, to

 have his guilt proved beyond a reasonable doubt, to confront and cross-examine witnesses, to call

 witnesses in his defense, and to not be compelled to testify against himself. He understood the

 charge and the elements of the offenses, as well as the possible sentences he faced. Movant stipulated

 that his guilty plea was freely and voluntary given, and not the result of force, threats, or promises,

 other than those contained in the written plea agreement. Also included in his plea agreement was

 the following waiver provision:

         Except as otherwise provided in this paragraph, the Defendant waives the right to
         appeal the conviction, sentence, fine, order of restitution, or order of forfeiture in this
         case on all grounds. The Defendant further agrees not to contest the conviction,
         sentence, fine, order of restitution, or order of forfeiture in any post-conviction
         proceeding, including, but not limited to a proceeding under 28 U.S.C. § 2255. The
         Defendant reserves the right to appeal the failure of the Court, after accepting this
         plea agreement, to impose a sentence in accordance with the terms of this agreement.


                                                     2
Case 4:17-cv-00551-ALM-KPJ Document 31 Filed 10/05/20 Page 3 of 12 PageID #: 262




        The Defendant also reserves the right to appeal or seek collateral review of a claim
        of ineffective assistance of counsel.

 Criminal Action No. 4:13cr88(1) (Dkt. #36). Movant’s plea agreement also stated:

        The Defendant has thoroughly reviewed all legal and factual aspects of this case with
        defense counsel and is fully satisfied with defense counsel’s legal representation.
        The Defendant has received satisfactory explanations from defense counsel
        concerning each paragraph of this plea agreement, each of the Defendant’s rights
        affected thereby, and the alternatives to entering a guilty plea. After conferring with
        counsel, the Defendant concedes guilt and has concluded that it is in the Defendant’s
        best interest to enter this agreement rather than proceeding to trial.

 Id. Movant further stated in his plea agreement, “This plea of guilty is freely and voluntarily made

 and is not the result of force, threats, or promises other than those set forth in this agreement.” Id.

 A presumption of regularity is bestowed upon such court documents and they are accorded great

 weight. United States v. Abreo, 30 F.3d 29, 32 (5th Cir. 1994) (holding that a signed, unambiguous

 plea agreement is accorded great evidentiary weight when determining if a guilty plea is voluntary

 and knowing).

        At Movant’s change of plea hearing, he said he understood the charges and the elements of

 the offenses and the minimum and maximum sentences he could receive. Movant read the plea

 agreement before signing it, and understood its contents. The Court admonished Movant as to his

 waiver of rights and the rights he was reserving. Movant confirmed that no one had coerced him or

 induced him to plead guilty, and that the facts contained in the Factual Statement were true. The

 Fifth Circuit has held that a defendant’s testimony at the plea colloquy that no one attempted in any

 way to force or induce him to plead guilty carries a strong presumption of verity. Id. at 31. At the

 conclusion of the hearing, the Court again verified that Movant understood the terms of his

 agreement, that the statements contained in his Factual Basis were true and correct, and that the plea



                                                   3
Case 4:17-cv-00551-ALM-KPJ Document 31 Filed 10/05/20 Page 4 of 12 PageID #: 263




 was knowing and voluntary. Formal declarations in open court carry a strong presumption of truth.

 Blackledge v. Allison, 431 U.S. 63, 74 (1977). Accordingly, the plea hearing shows that Movant’s

 guilty plea was knowing and voluntary. Criminal Action No. 4:13cr288 (Dkt. #139).

        In his Factual Basis, Movant said that he knowingly and voluntarily affirms his guilt, and

 “agrees that had this matter proceeded to trial, the United States, through the testimony of witnesses

 and other admissible evidence, would have proven each and every essential element of the offense

 alleged in the Indictment beyond a reasonable doubt.” Criminal Action No. 4:13cr288 (Dkt. #38).

  Movant stated that he “knowingly agreed and conspired with [co-conspirators] to commit the crime

 of money laundering in the manner alleged in the indictment.” Id. He admitted that he “knew the

 unlawful purpose of that agreement and joined in it willfully, that is, with the intent to further its

 unlawful purpose.” Id. Movant stated that he used his “expertise, specialized training in the law,

 and position of trust as a licensed attorney in an effort to, and in a manner that significantly

 facilitated the concealment or commission of the money laundering conspiracy, as well as to solicit

 money laundering opportunities from criminal associates.” Id. Movant acknowledged that he

 laundered $2.5 million during the course of the conspiracy. Id. The record in his underlying

 criminal case shows that Movant’s plea agreement was knowing and voluntary.

        In his § 2255 motion, Movant raises an independent claim wherein he challenges the validity

 of his guilty plea. Specifically, he claims that his guilty plea was obtained through unspecified

 “threats, misinformation, false representations and promises.” (Dkt. #1). It is well-settled that,

 absent countervailing equitable considerations, a § 2255 movant cannot relitigate issues raised and

 decided on direct appeal. United States v. Rocha, 109 F.3d 225, 299 (5th Cir. 1997); Withrow v.

 Williams, 507 U.S. 680 (1993). “[I]ssues raised and disposed of in a previous appeal from an


                                                   4
Case 4:17-cv-00551-ALM-KPJ Document 31 Filed 10/05/20 Page 5 of 12 PageID #: 264




 original judgment of conviction are [generally] not considered in § 2255 motions.” United States

 v. Kalish, 780 F.2d 506, 508 (5th Cir. 1986) (citing United States v. Jones, 614 F.2d 80, 82 (5th Cir.

 1980)). It is also well settled that a collateral challenge may not take the place of a direct appeal.

 Shaid, 937 F.2d at 231. Accordingly, if Movant raised, or could have raised, constitutional or

 jurisdictional issues on direct appeal, he may not raise them on collateral review unless he shows

 either cause for his procedural default and actual prejudice resulting from the error, or demonstrates

 that the alleged constitutional violation probably resulted in the conviction of one who is actually

 innocent. Id. at 232.

        Movant argues his plea was invalid because it was involuntary. The Court has already

 determined that Movant’s plea was knowing and voluntary. Nonetheless, Movant could have raised

 this claim on direct appeal, but he failed to do so. The Supreme Court noted:

        [T]he voluntariness and intelligence of a guilty plea can be attacked on collateral
        review only if first challenged on direct review. Habeas review is an extraordinary
        remedy and will not be allowed to do service for an appeal. Indeed, the concern with
        finality served by the limitation on collateral attack has special force with respect to
        convictions based on guilty pleas.

 Bousley v. United States, 523 U.S. 614, 621 (1998) (internal citations and quotation marks omitted).

 Movant fails to show cause for his procedural default and actual prejudice resulting from the error,

 or that the alleged constitutional violation probably resulted in the conviction of one who is actually

 innocent. Shaid, 937 F.2d at 231. Therefore, the issue of the validity of Movant’s guilty plea is not

 only without merit, but it is also procedurally barred. Shaid, 937 F.2d at 232. The Court concludes

 that Movant’s plea was knowing and voluntary after reviewing the plea agreement, the findings of

 facts, the consent, and the factual basis, as well as the transcript from Movant’s plea hearing.

 Accordingly, the plea agreement must be upheld. Wilkes, 20 F.3d at 653.


                                                   5
Case 4:17-cv-00551-ALM-KPJ Document 31 Filed 10/05/20 Page 6 of 12 PageID #: 265




         In the § 2255 motion, Movant claims Counsel was deficient by failing to file pretrial motions,

 review evidence, and investigate his case. He also claims Counsel misrepresented that he was

 licensed to practice law in Texas and had an office in Texas. Movant claims the Government

 violated Brady v. Maryland by failing to disclose evidence. Movant’s claims are conclusory, and

 he fails to provide specifics as to what Counsel should have done. A defendant who alleges a failure

 to investigate must allege with specificity what the investigation would have revealed and how it

 would have altered the outcome of the trial. Gray v. Lucas, 677 F.2d 1086, 1093 (5th Cir. 1982).

 Furthermore, federal courts do not “consider a habeas petitioner’s bald assertions on a critical issue

 in his pro se petition . . . mere conclusory allegations do not raise a constitutional issue in a habeas

 proceeding.” Smallwood v. Johnson, 73 F.3d 1343, 1351 (5th Cir. 1996) (quoting Ross v. Estelle,

 694 F.2d 1008, 1011-12 (5th Cir. 1983)). Conclusory claims are insufficient to entitle a habeas

 corpus petitioner to relief. United States v. Woods, 870 F.2d 285, 288 (5th Cir. 1989); Schlang v.

 Heard, 691 F.2d 796, 799 (5th Cir. 1982). “Although pro se habeas petitions must be construed

 liberally, ‘mere conclusory allegations on a critical issue are insufficient to raise a constitutional

 issue.’” Koch v. Puckett, 907 F.2d 524, 530 (5th Cir. 1990) (internal citation omitted). Movant’s

 conclusory claims are insufficient to entitle him to relief. Id.

         Moreover, based on Movant’s knowing and voluntary guilty plea, he waived these claims.

 A knowing and voluntary guilty plea waives all non-jurisdictional deprivations that occurred prior

 to the plea. Tollett v. Henderson, 411 U.S. 258, 267 (1973); United States v. Bell, 966 F.2d 914, 915

 (5th Cir. 1992). Movant’s guilty plea bars federal collateral review of prior constitutional errors,

 including any allegations of ineffective assistance of counsel, that do not affect the voluntariness of

 the plea. United States v. Cavitt, 550 F.3d 431 (5th Cir. 2008). Because Movant fails to show that


                                                    6
Case 4:17-cv-00551-ALM-KPJ Document 31 Filed 10/05/20 Page 7 of 12 PageID #: 266




 any errors from Counsel rendered his guilty plea involuntary, those claims are waived. Barrientos

 v. United States, 668 F.2d 838, 842 (5th Cir. 1982) (a voluntary plea “waives all non-jurisdictional

 defects in the proceedings”).

                       IV. INEFFECTIVE ASSISTANCE OF COUNSEL

        Movant claims he is entitled to relief based on ineffective assistance of counsel claims

 occurring after the entering of his guilty plea. Specifically, Movant claims Counsel was deficient for

 failing to file a motion to withdraw his guilty plea and for advising Movant that he had no right to

 withdraw his guilty plea. A convicted defendant’s claim that counsel’s assistance was so defective

 as to require reversal of a conviction requires the defendant to show the performance was deficient

 and the deficient performance prejudiced the defense so as to deprive the defendant of a fair trial.

 Strickland v. Washington, 466 U.S. 668, 687 (1984). “Failure to make the required showing of either

 deficient performance or sufficient prejudice defeats the ineffectiveness claim.” Id. at 700. A

 movant who seeks to overturn his conviction on the grounds of ineffective assistance of counsel must

 prove his entitlement to relief by a preponderance of the evidence. James v. Cain, 56 F.3d 662, 667

 (5th Cir. 1995). The standard requires the reviewing court to give great deference to counsel’s

 performance, strongly presuming counsel exercised reasonable professional judgment. Strickland,

 466 U.S. at 690. The right to counsel does not require errorless counsel; instead, a criminal defendant

 is entitled to reasonably effective assistance. Boyd v. Estelle, 661 F.2d 388, 389 (5th Cir. 1981).

        A movant “must show that there is a reasonable probability that, but for counsel’s

 unprofessional errors, the result of the proceeding would have been different. A reasonable

 probability is a probability sufficient to undermine confidence in the outcome.” Strickland, 466 U.S.




                                                   7
Case 4:17-cv-00551-ALM-KPJ Document 31 Filed 10/05/20 Page 8 of 12 PageID #: 267




 at 694. Movant must “affirmatively prove,” not just allege, prejudice. Id. at 693. If he fails to prove

 the prejudice component, a court need not address the question of counsel's performance. Id. at 697.

        Movant claims Counsel was ineffective for failing to file a motion to withdraw Movant’s

 guilt plea and for wrongly advising him that he was not entitled to withdraw his plea agreement. As

 in his other claims, Movant’s conclusory allegations are insufficient to entitle him to relief. Koch,

 907 F.2d at 530. He provides nothing more than his conclusory assertion that Counsel misled and

 tricked him in some way. He provides no basis for withdrawing his plea or specifics concerning the

 timing and location of his alleged request to withdraw and Counsel’s refusal.

        Furthermore, Movant cannot meet the Strickland standard with these allegations. First, it was

 not error for Counsel to advise Movant that he was not entitled to withdraw his plea. Caselaw is

 clear that a criminal defendant “does not have an absolute right to withdraw a guilty plea.” United

 States v. Harrison, 777 F.3d 227, 234 (5th Cir. 2015). While a district court has broad discretion to

 allow or disallow withdrawal of a plea, a defendant must show a fair and just reason for requesting

 the withdrawal. The Fifth Circuit uses the seven-factor Carr test for determining whether a

 defendant meets the “fair and just reason” standard.. Id. A district court must consider whether:

 (1) the defendant asserted his innocence; (2) withdrawal would cause the government to suffer

 prejudice; (3) the defendant delayed in filing the motion; (4) withdrawal would substantially

 inconvenience the court; (5) close assistance of counsel was available; (6) the original plea was

 knowing and voluntary; and (7) withdrawal would waste judicial resources. United States v. Carr,

 740 F.2d 339, 343-44 (5th Cir. 1984). Movant fails to apply these legal authorities and factors to

 his case.




                                                   8
Case 4:17-cv-00551-ALM-KPJ Document 31 Filed 10/05/20 Page 9 of 12 PageID #: 268




        Movant also complains that Counsel told him he would receive a twenty-year sentence if he

 withdrew his plea and was convicted. The record shows Movant’s sentencing exposure was a

 maximum of twenty years for the count to which he pled guilty. The record also shows that Movant

 was indicted on five other counts of substantive money laundering. A four-year investigation

 identified Movant as a member of an international money laundering organization that illicitly

 transferred, or attempted to transfer more than $1.3 billion worldwide. Counsel negotiated a Rule

 11( c)(1)( C) agreement under which Movant was held responsible for only $2.5 million in laundered

 funds. The other five charges were dismissed. Because of Movant’s early cooperation, his

 acceptance of responsibility, and his extensive debriefing, Movant’s offense level was set at 33,

 which produced a guideline range of 135-168 months. Counsel was successful in negotiating the

 dismissal of the other charges and obtaining a sentence at the bottom of the range. The Court notes

 that, had Movant withdrawn his guilty plea, the Government could have presented evidence

 demonstrating that most of the $1.3 billion was reasonably foreseeable to Movant, which would have

 likely resulted in sentencing range carrying a term of life imprisonment.

        Moreover, the record shows that Movant made broad oral and written admissions before he

 was extradited from Columbia. Movant detailed his involvement in the international money

 laundering scheme approximately one year before he was extradited and appeared before the Court.

 (Dkt. # 22-1). The record shows that significant discussions and negotiations with the Government

 for over one year preceded Movant’s guilty plea agreement. Criminal Action No. 4:13cr288(1) (Dkt.

 #139 at 24). Movant stated in his Declaration from September 17, 2014:

        Since at least 2008, I have been involved in money laundering activities involving
        associates in Panama, Mexico, Columbia, Canada, the United States, and elsewhere.
        During that time, I have been part of a loosely knit organization of international


                                                  9
Case 4:17-cv-00551-ALM-KPJ Document 31 Filed 10/05/20 Page 10 of 12 PageID #: 269




         money brokers that coordinates the movement of illicit currency throughout the
         world on behalf of various clients. This money laundering organization (“MLO”)
         consists generally of clients who own or control illicit money, and couriers who pick
         up and deliver the money in bulk cash or cause it to be wired transferred or conveyed
         by other means. . . . The source of the laundered currency is widely recognized by
         MLO members to be narcotics trafficking proceeds and other forms of criminal
         conduct.

         My primary role in the MLO is to serve as an intermediary. I also provide access to
         fraudulent business entities in Panama and elsewhere, such as shell and shelf
         corporations, for use in laundering MLO funds. I have expertise in creating
         fraudulent business documents to justify money transfers. I use my legal training,
         experience, and contacts, including contacts with corrupt bank officials in Panama
         and elsewhere, to create, acquire, and use accounts and business entities to facilitate
         money laundering.

  Id. Based on the overwhelming evidence, Movant had no legitimate basis to withdraw his guilty

  plea. Movant fails to show deficient performance.

         Furthermore, Movant fails to show the Court would have allowed him to withdraw his plea.

  As noted above, the considerable record of Movant’s guilt, along with the absence of a credible

  reason for wanting to withdraw, strongly suggests the Court would have denied such a motion had

  it been made. At no time during the plea hearing did Movant suggest that he did not want to plead

  guilty. Six months later at his sentencing hearing, he again voiced no regret or dissatisfaction with

  his plea. The Fifth Circuit has held that delay in seeking to withdraw a guilty plea is a factor that

  will support denial of the motion. Carr, 740 F.2d at 345. Here, Movant waited approximately

  nineteen months from the day he pled guilty until he raised the claim in this § 2255 motion.

         In sum, Movant fails to show Counsel performed deficiently or that he suffered prejudice.

  To show prejudice, he would have had to show a “reasonable probability that, but for counsel’s

  unprofessional errors, the result of the proceedings would have been different.” Strickland, 466 U.S.

  at 694. He failed to do so. Movant also fails to show a substantial likelihood that he would have


                                                   10
Case 4:17-cv-00551-ALM-KPJ Document 31 Filed 10/05/20 Page 11 of 12 PageID #: 270




  been allowed to withdraw his plea. Harrington v. Richter, 562 U.S. 86, 112 (2011) (“The likelihood

  of a different result must be substantial, not just conceivable.”). For these reasons, his motion will

  be denied.

                            V. CERTIFICATE OF APPEALABILITY

         An appeal may not be taken to the court of appeals from a final order in a proceeding under§

  2255 “unless a circuit justice or judge issues a certificate of appealability.”         28 U.S.C. §

  2253(c)(1)(B). Although Movant has not yet filed a notice of appeal, the Court will nonetheless

  address whether Movant would be entitled to a certificate of appealability. See Alexander v.

  Johnson, 211 F.3d 895, 898 (5th Cir. 2000) (A district court may sua sponte rule on a certificate of

  appealability because “the district court that denies a petitioner relief is in the best position to

  determine whether the petitioner has made a substantial showing of a denial of a constitutional right

  on the issues before the court. Further briefing and argument on the very issues the court has just

  ruled on would be repetitious.”).

         A certificate of appealability may issue only if a movant has made a substantial showing of

  the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). The Supreme Court fully explained the

  requirement associated with a “substantial showing of the denial of a constitutional right” in Slack

  v. McDaniel, 529 U.S. 473, 484 (2000). In cases where a district court rejected a petitioner’s

  constitutional claims on the merits, “the petitioner must demonstrate that reasonable jurists would

  find the district court’s assessment of the constitutional claims debatable or wrong.” Id.; Henry v.

  Cockrell, 327 F.3d 429, 431 (5th Cir. 2003). “When a district court denies a habeas petition on

  procedural grounds without reaching the petitioner’s underlying constitutional claim, a COA should

  issue when the petitioner shows, at least, that jurists of reason would find it debatable whether the


                                                   11
    Case 4:17-cv-00551-ALM-KPJ Document 31 Filed 10/05/20 Page 12 of 12 PageID #: 271




      petition states a valid claim of the denial of a constitutional right and that jurists of reason would find

      it debatable whether the district court was correct in its procedural ruling.” Id.

              In this case, reasonable jurists could not debate the denial of Movant’s § 2255 motion on

      substantive or procedural grounds, nor find that the issues presented are adequate to deserve

      encouragement to proceed. See Miller-El v. Cockrell, 537 U.S. 322, 336-37 (2003) (citing Slack,

      529 U.S. at 484). Accordingly, the Court finds that Movant is not entitled to a certificate of

      appealability.

                                               VI. CONCLUSION

              Movant fails to show his guilty plea was invalid. Therefore, the waiver contained in his plea

      agreement must be upheld, and issues raised that were not reserved for collateral review are waived.

      Movant also fails to show that Counsel’s performance was deficient or that, but for Counsel’s

      alleged ineffectiveness, the outcome would have been different. In conclusion, Movant fails to show

      he is entitled to relief.
.
              It is accordingly ORDERED the motion to vacate, set aside, or correct sentence is DENIED

      and the case is DISMISSED with prejudice. A certificate of appealability is DENIED. All motions

      not previously ruled upon are DENIED.

             SIGNED this 5th day of October, 2020.




                                              ___________________________________
                                              AMOS L. MAZZANT
                                              UNITED STATES DISTRICT JUDGE




                                                          12
